UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: May 31, 2008 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 5/31/08 (Unaudited) COMMON STOCKS (96.4%)(a) Shares Value Australia (3.1%) Abacus Property Group (R) 2,439,470 $3,079,060 Adelaide Brighton, Ltd. 1,331,423 4,646,839 ARC Energy, Ltd. (NON) 712,248 1,055,630 Caltex Australia, Ltd. 183,212 2,619,050 Commonwealth Property Office Fund (R) 2,457,951 3,055,381 Crane Group, Ltd. 350,200 4,654,571 Flight Centre, Ltd. 389,430 7,075,086 Gloucester Coal, Ltd. 115,291 1,296,437 ING Office Fund (R) 2,505,401 3,174,255 Just Group, Ltd. 155,000 578,023 Kagara Zinc, Ltd. 106,275 497,939 Kingsgate Consolidated, Ltd. (NON) 123,019 658,732 MacArthur Coal, Ltd. 125,000 2,348,666 Macquarie Office Trust 3,293,904 3,023,646 Monadelphous Group, Ltd. 162,076 2,042,598 Perilya, Ltd. 2,106,316 1,581,037 Sally Malay Mining, Ltd. 223,070 1,023,838 Sunland Group, Ltd. 331,514 836,863 Tap Oil, Ltd. (NON) 450,945 830,048 Tower Australia Group, Ltd. 674,774 1,884,039 Virgin Blue Holdings, Ltd. 487,796 321,837 Wotif.com Holdings, Ltd. 1,529,068 5,848,379 Zinifex, Ltd. 1,210,965 11,000,285 Austria (0.4%) Andritz AG 131,828 8,917,419 Bank Austria Creditanstalt AG (F)(NON) 471 94,798 Belgium (1.0%) CFE (CIE Francois D'enter) 4,163 455,849 Euronav NV 153,580 6,461,659 EVS Broadcast Equipment SA 13,486 1,272,202 Gimv NV 43,887 3,116,836 Mobistar SA 101,446 8,337,576 Omega Pharma SA 18,833 788,271 VAN DE Velde 7,258 349,962 Bermuda (1.1%) Aspen Insurance Holdings, Ltd. 261,514 6,684,298 Axis Capital Holdings, Ltd. 308,162 10,801,078 Hiscox, Ltd. 1,227,310 5,772,300 Brazil (0.2%) Gerdau SA (Preference) 90,213 Canada (10.3%) Agrium, Inc. 173,093 15,099,084 Baytex Energy Trust 98,000 2,852,504 Biovail Corp. 591,100 6,870,215 Breakwater Resources, Ltd. (NON) 1,141,500 768,957 Calvalley Petroleums, Inc. Class A (NON) 113,900 523,349 Canaccord Capital, Inc. 364,502 3,738,106 Canadian Western Bank 164,300 4,304,904 Canam Group, Inc. 33,100 366,077 Centerra Gold, Inc. (NON) 246,800 2,196,039 CGI Group, Inc. (NON) 536,000 5,760,949 Ensign Energy Services, Inc. 500,000 11,155,238 Home Capital Group, Inc. 140,200 5,497,486 Imperial Metals Corp. (NON) 92,500 797,959 Inmet Mining Corp. 321,646 21,877,490 International Forest Products Class A (NON) 201,600 1,195,898 Kingsway Financial Services, Inc. 28,900 278,946 Laurentian Bank of Canada 48,400 2,068,655 Leon's Furniture, Ltd. 72,500 942,515 Linamar Corp. 173,800 2,954,915 Lundin Mining Corp. (NON) 12,966 106,507 Major Drilling Group International (NON) 2,400 132,717 Martinrea International, Inc. (NON) 22,000 192,439 Melcor Devlopments, Ltd. 184,000 2,774,985 Methanex Corp. 913,436 25,788,541 Norbord, Inc. (S) 544,516 3,284,834 Nortel Networks Corp. (NON) 640 5,274 Northbridge Financial Corp. 202,200 6,822,674 Northgate Minerals Corp. (NON) 2,003,400 6,042,831 NuVista Energy, Ltd. (NON) 25,000 467,525 Peyto Energy Trust units 21,300 415,249 Saskatchewan Wheat Pool, Inc. (NON) 612,800 8,379,328 ShawCor, Ltd. 103,100 3,593,884 Sino-Forest Corp. (NON) 240,100 5,021,194 SNC-Lavalin Group, Inc. 214,500 12,282,098 Stantec, Inc. (NON) 82,800 2,414,237 Taseko Mines, Ltd. (NON) 715,400 3,491,152 Teck Cominco, Ltd. Class B 553,779 27,377,150 Transat A.T., Inc. Class A 41,640 910,587 Transglobe Energy Corp. (NON) 65,800 340,048 Trican Well Service, Ltd. 282,600 6,083,316 West Fraser Timber Co., Ltd. 84,000 2,986,366 Yamana Gold, Inc. 81,916 1,265,061 Zargon Energy Trust 94,300 2,499,244 Denmark (2.0%) Alm Brand A/S (NON) 54,625 3,281,397 Coloplast A/S Class B 60,450 5,333,490 D/S Norden 55,055 6,878,574 Dampskibsselskabet Torm A/S 167,300 5,548,401 East Asiatic Co., Ltd. A/S 177,759 13,236,544 IC Companys A/S 13,875 614,988 Schouw & Co. 46,920 1,986,684 Solar Holdings A/S Class B 8,800 800,284 Sydbank A/S 60,300 2,597,240 Finland (1.2%) Jaakko Poyry Group OYJ 162,374 4,480,353 Olvi Oyj Class A 1,316 52,913 Ramirent OYJ 167,928 2,165,308 Rautaruukki OYJ 329,273 17,500,207 France (6.9%) Affine SA 10,166 567,500 Air France-KLM 336,769 9,004,303 Beneteau SA 209,728 5,464,033 Bonduelle SCA 12,114 1,401,853 Bongrain SA 25,598 2,392,093 Camaieu 3,818 1,425,244 Cap Gemini SA 150,692 10,219,244 Ciments Francais Class A 60,550 11,675,429 CNP Assurances 105,188 12,936,596 Compagnie Generale de Geophysique-Veritas SA (NON) 19,903 5,348,463 Compagnie Plastic-Omnium SA 20,773 702,750 Dassault Systemes SA 19,620 1,312,839 Delachaux SA 11,215 1,088,145 Etam Developpement SA 7,357 286,077 Faiveley SA 45,129 3,367,891 Flo Groupe 33,978 338,236 GL Events 9,422 376,193 Iliad SA 75,119 7,522,165 Kaufman & Broad SA (S) 65,951 3,641,597 LDC 800 82,125 Legrand SA 261,930 7,630,713 LVL Medical Groupe SA (NON) 12,775 288,118 Neopost SA 21,400 2,478,443 Norbert Dentressangle 7,386 700,779 Sa des Ciments Vicat 36,307 3,289,489 Sopra Group SA 6,868 580,593 Technip SA 81,400 7,630,758 Thales SA 257,062 16,041,350 Valeo SA 62,060 2,474,016 Vallourec SA 71,262 22,072,860 Germany (3.0%) Arques Industries AG 20,746 240,399 Bechtle AG 14,257 449,494 Continental AG 94,174 11,937,977 Deutsche Beteiligungs AG 22,965 641,884 Deutsche Lufthansa AG 219,835 5,699,996 ElringKlinger AG 54,532 6,157,865 Fielmann AG 8,000 620,542 Freenet AG 40,702 695,754 Fuchs Petrolub AG (Preference) 16,750 1,687,189 Gildemeister AG 384,658 13,276,212 IKB Deutsche Industriebank AG (NON) (S) 56,900 331,883 KWS Saat AG 35,621 8,871,987 Leoni AG 25,896 1,312,278 MAN AG (Preference) 202 33,289 Norddeutsche Affinerie AG 49,030 2,356,473 Rhoen Klinikum AG 175,701 5,424,714 Vossloh AG 9,382 1,358,586 Wincor Nixdorf AG 12,549 996,430 Greece (0.9%) Alfa-Beta Vassilopoulos SA 14,500 1,082,558 Attica Holdings SA 229,380 1,719,668 Babis Vovos International Construction SA (NON) 146,351 5,007,956 Heracles General Cement Co. 78,754 2,018,701 Lamda Development SA 385,675 5,926,803 Sidenor SA 67,993 1,125,247 Titan Cement Co. SA 33,230 1,498,892 Guernsey (0.6%) Amdocs, Ltd. (NON) 362,975 Hong Kong (2.0%) ASM Pacific Technology 112,000 886,269 Beijing Enterprises Holdings, Ltd. 170,000 627,411 Chaoda Modern Agriculture 7,675,175 10,799,439 CNPC Hong Kong, Ltd. 6,160,000 3,236,496 Dah Sing Banking Group, Ltd. 195,600 413,584 Dah Sing Financial Group 2,800 23,861 Industrial & Commercial Bank of China 1,678,000 4,461,908 Minmetals Resources, Ltd. 1,104,000 509,310 Orient Overseas International, Ltd. 1,366,460 9,210,713 SmarTone Telecommunications Holdings, Ltd. 1,693,500 1,725,293 Sun Hung Kai & Co., Ltd. 87,000 77,596 Truly International Holdings 434,000 522,791 VTech Holdings, Ltd. 906,000 5,340,680 Wheelock and Co., Ltd. 830,000 2,611,200 India (0.5%) Canara Bank 210,386 1,065,311 Satyam Computer Services., Ltd. 128,010 1,578,639 Tata Iron & Steel Co., Ltd. 326,551 6,944,882 Ireland (1.2%) DCC PLC 34,756 808,189 Dragon Oil PLC (NON) 939,487 9,637,214 FBD Holdings PLC 59,067 2,204,947 Kerry Group PLC Class A 156,676 4,727,661 Paddy Power PLC 222,128 7,998,276 Italy (3.2%) Banco di Desio e della Brianza SpA 246,789 2,602,541 Compagnie Industriali Riunite (CIR) SpA 2,749,806 7,553,267 Credito Emiliano SpA 133,318 1,435,988 Cremonini SpA 367,615 1,712,506 Danieli & Co. SpA 280,744 11,584,834 Ergo Previdenza SpA 223,664 1,438,513 Fondiaria-Sai SpA 3,922 97,421 Italcementi SpA 143,351 2,896,356 Merloni Electtrodomestici SpA (S) 651,474 8,162,153 Milano Assicurazioni SpA 1,518,000 9,544,735 Premafin Finanziaria SpA 376,500 837,420 Recordati SpA 466,449 3,732,774 Sai-Soc Assicuratrice Industriale SpA (SAI) 277,450 10,538,347 Societa Iniziative Autostradali e Servizi SpA 191,008 2,611,455 Japan (19.3%) ADEKA Corp. 115,600 1,054,697 Aeon Fantasy Co., Ltd. 148,300 1,987,366 Airport Facilities Co., Ltd. 166,900 1,297,970 Aisan Industry Co., Ltd. 36,000 378,983 Alpine Electronics, Inc. 53,200 682,155 Aplus Co., Ltd. (NON) 117,500 118,124 Ardepro Co., Ltd. (S) 5,093 564,171 Asahi Industries Co., Ltd. 256 383,612 ASKUL Corp. (S) 152,900 2,943,731 Axell Corp. 228 899,545 BML, Inc. 100,800 1,940,668 Brother Industries, Ltd. 1,203,000 17,353,594 Canon Electronics, Inc. 98,200 2,738,126 Capcom Co., Ltd. 580,900 19,282,530 Century Leasing System, Inc. 51,600 578,445 Chiyoda Co., Ltd. 80,500 1,387,984 Chiyoda Integre Co., Ltd. 41,500 755,297 Circle K Sunkus Co., Ltd. 44,000 714,416 Cleanup Corp. 36,100 239,662 COMSYS Holdings Corp. 812,000 6,884,750 Daihen Corp. 79,000 376,868 Daiichi Sankyo Co., Ltd. 418,800 11,816,483 Daiichikosho Co., Ltd. 147,300 1,553,467 Daishinku Corp. 141,000 732,815 Daiwa Industries, Ltd. 326,000 1,524,260 Don Quijote Co., Ltd. 46,000 961,969 Doutor Nichires Holdings Co., Ltd. 253,900 4,310,328 ESPEC Corp. 21,600 218,991 Exedy Corp. 43,100 1,144,537 FamilyMart Co., Ltd. 10,000 366,085 Fancl Corp. 29,100 337,531 FCC Co., Ltd. 203,700 3,203,097 Foster Electric Co., Ltd. 96,100 2,178,291 Fuji Machine Manufacturing Co., Ltd. 101,700 2,121,965 Future System Consulting Corp. 1,423 840,790 Fuyo General Lease Co., Ltd. 171,210 5,082,391 Goldcrest Co., Ltd. 12,500 272,667 H.I.S. Co., Ltd. 20,200 306,333 Hakudo Co., Ltd. 27,000 337,500 Happinet Corp. 3,000 44,898 Heiwado Co., Ltd. 20,000 335,357 Higashi-Nippon Bank, Ltd. (The) 7,000 30,207 Hirose Electric Co., Ltd. 6,000 698,786 Hisamitsu Pharmaceutical Co., Inc. 348,300 14,039,027 Hitachi Kokusai Electric, Inc. 75,000 712,016 Hitachi Software Engineering Co., Ltd. 44,400 1,090,630 Hogy Medical Co., Ltd. 7,600 390,668 Hokuetsu Bank, Ltd. (The) 548,000 1,351,290 Icom, Inc. 35,100 883,825 Inui Steamship Co., Ltd. 27,900 429,455 Izumi Co., Ltd. (S) 89,000 1,504,154 Japan Aviation Electronics Industry, Ltd. 315,000 2,772,382 Japan Business Computer Co., Ltd. 13,900 100,585 Joint Corp. (S) 59,900 460,157 Juki Corp. 74,000 254,761 Kaken Pharmaceutical Co., Ltd. 35,000 271,861 Kaneka Corp. 217,000 1,580,577 Kansai Paint Co., Ltd. 185,000 1,349,251 Kayaba Industry Co., Ltd. 179,000 828,452 Keihin Corp. 537,800 9,568,596 Kenedix, Inc. 398 588,847 Kenwood Corp. (S) 1,315,000 1,446,700 Kimoto Co., Ltd. 79,100 1,018,758 Kintetsu World Express, Inc. 81,200 2,256,411 KK DaVinci Advisors (NON) 11,372 8,423,304 Koa Corp. 112,900 924,058 Kumagai Gumi Co., Ltd. 629,000 709,892 Kyowa Exeo Corp. 830,000 8,178,775 Lasertec Corp. 47,000 694,926 Lawson, Inc. 216,200 9,555,121 Lintec Corp. 64,200 1,150,778 Maeda Road Construction Co., Ltd. 377,000 2,685,195 Mars Engineering Corp. 25,900 437,971 Meiko Network Japan Co., Ltd. 105,300 499,336 Mikuni Coca-Cola Bottling Co., Ltd. 37,500 403,666 Mochida Pharmaceutical Co., Ltd 483,000 5,267,925 Moshi Moshi Hotline, Inc. 73,300 1,894,371 NGK Spark Plug Co., Ltd. 269,000 3,347,193 Nifco, Inc. 160,900 3,776,816 Nihon Kohden Corp. 89,000 1,676,347 Nikkiso Co., Ltd. 91,000 734,456 Nippon Kanzai Co., Ltd. 35,000 990,848 Nippon Seiki Co., Ltd. 50,100 885,683 Nippon Seisen Co., Ltd. 419,000 1,665,032 Nippon Shinyaku Co., Ltd. 99,000 1,260,034 Nippon Thompson Co., Ltd. 128,000 943,247 Nissin Kogyo Co., Ltd. 542,600 9,695,167 Nitta Corp. 20,500 438,425 Nittetsu Mining Co., Ltd. 334,000 1,691,540 Nitto Kohki Co., Ltd. 37,700 750,854 Noritake Co., Ltd. 93,000 381,032 Noritsu Koki Co., Ltd. 48,300 647,726 Oiles Corp. 17,800 379,837 Okinawa Cellular Telephone Co. 248 423,369 Okinawa Electric Power Co., Inc. (The) 11,600 541,275 Ono Pharmaceutical Co., Ltd. 156,600 9,044,898 Onward Kashiyama Co., Ltd. 692,000 8,019,954 OPT, Inc. 66 217,204 Osaka Steel Co., Ltd. 49,000 722,638 Otsuka Kagu, Ltd. 28,800 344,158 Pacific Metals Co., Ltd. 1,176,000 10,205,235 Pal Co., Ltd. 7,300 124,482 Point, Inc. 21,000 846,453 RECRM RESEARCH Co., Ltd. 3,449 2,750,957 Ricoh Leasing Co., Ltd. 195,700 4,714,321 Risa Partners, Inc. 193 431,980 Riso Kagaku Corp. 36,200 528,718 Roland DG Corp. 10,600 325,721 Saizeriya Co., Ltd. 34,200 307,813 Sankyo Co., Ltd. 262,500 16,804,581 Santen Pharmaceutical Co., Ltd. 500,000 13,965,288 Sasebo Heavy Industries Co., Ltd. (S) 124,000 439,833 Seikagaku Corp. 86,900 890,099 Shimano, Inc. 134,500 6,429,059 Shin-Estu Polymer Co., Ltd. 202,300 1,218,328 Shinkawa, Ltd. 70,500 1,002,940 Shinko Plantech Co., Ltd. 36,000 608,422 Shinko Shoji Co., Ltd. 120,600 1,242,143 Shinwa Co., Ltd. 13,299 242,671 Shizuoka Gas Co., Ltd. 468,000 2,441,199 Showa Corp. 74,000 581,810 Sinanen Co., Ltd. 70,000 267,546 SMK Corp. 92,000 487,747 SNT Corp. 130,700 790,844 Stanley Eelctric Co., Ltd. 547,100 14,787,889 Star Micronics Co., Ltd. 28,000 537,747 Sugi Pharmacy Co., Ltd. 256,000 6,288,316 Sumitomo Light Metal Industries, Ltd. 393,000 525,541 Tachi-S Co., Ltd. 54,600 558,739 Taiyo Ink Manufacturing Co., Ltd. 170,000 3,764,700 Tamron Co., Ltd. 52,100 1,146,358 Tanabe Seiyaku Co., Ltd. 575,000 7,476,527 Toa Corp. 115,000 765,649 Toho Pharmaceutical Co., Ltd. 44,900 841,023 Tokai Rika Co., Ltd. 325,600 7,735,470 Tokai Rubber Industries, Inc. 113,000 1,526,100 Tokai Tokyo Securities Co., Ltd. 1,854,000 8,264,226 Token Corp. (S) 24,080 979,734 Tokyo Leasing Co., Ltd. 33,000 325,806 Tokyo Steel Manufacturing Co., Ltd. 184,900 2,562,015 Toshiba TEC Corp. 1,187,000 8,386,903 Toyo Engineering Corp. 111,000 647,430 Toyo Securities Co., Ltd. 315,000 1,296,567 Toyo Suisan Kaisha, Ltd. 200,000 4,305,766 Trend Micro, Inc. 23,500 822,411 Wacom Co., Ltd. 335 826,062 WATAMI Co., Ltd. 22,200 356,034 Yamato Kogyo Co., Ltd. 364,700 18,262,671 Yamazen Corp. 246,000 1,126,878 Yoshimoto Kogyo Co., Ltd. 51,000 681,999 Yoshinoya Holdings Co., Ltd. (S) 487 660,480 Yusen Air & Sea Service Co., Ltd. 21,400 387,449 Zenrin Co., Ltd. (S) 27,700 541,180 Zuken, Inc. 38,500 374,630 Liechtenstein (%) Liechtenstein Landesbank 8,268 Luxembourg (0.4%) Oriflame Cosmetics SA SDR 128,850 Malaysia (0.1%) Tanjong PLC 390,000 Netherlands (2.4%) Arcadis NV 384,012 9,210,247 Beter BED Holdings NV 123,224 2,549,113 Exact Holding NV 11,977 424,556 Hunter Douglas NV 147,852 9,750,686 Koninklijke Boskalis Westminster NV 140,941 8,547,373 Koninklijke DSM NV 19,666 1,205,493 Macintosh Retail Group NV 59,015 1,551,284 SNS Reaal 371,660 8,549,803 Vastned Retail NV (R) 16,888 1,539,018 Wavin NV 556,813 6,729,340 New Zealand (0.6%) Contact Energy, Ltd. 640,303 4,754,688 Fletcher Building, Ltd. 1,159,227 7,264,180 Norway (2.4%) ABG Sundal Collier ASA 903,000 1,611,646 Acta Holding ASA (S) 1,058,600 2,854,796 Aker Yards AS (NON) (S) 242,710 2,789,497 EDB Business Partner ASA 155,600 1,101,685 Kongsberg Gruppen AS 7,240 592,127 Petroleum Geo-Services ASA 281,400 8,292,378 Solstad Offshore ASA 14,300 396,856 Sparebank 1 SR Bank 654,699 6,741,267 Sparebanken Midt-Norge 168,302 1,815,484 Sparebanken Nord-Norge 35,765 659,366 Tandberg ASA 485,810 8,689,641 TGS Nopec Geophysical Co. ASA (NON) 650,900 10,327,693 Veidekke ASA 373,000 3,006,708 Papua New Guinea (0.4%) Oil Search, Ltd. 1,230,332 Portugal (0.2%) Grupo Soares da Costa, SGPS, SA (NON) 141,742 376,996 Jeronimo Martins, SGPS, SA 388,565 2,804,295 Singapore (2.2%) ComfortDelgro Corp., Ltd. 4,383,000 5,184,124 Datacraft Asia, Ltd. 1,576,000 1,639,040 Guocoland, Ltd. 45,000 91,574 Ho Bee Investment, Ltd. 6,416,000 4,430,679 Hong Leong Asia, Ltd. 597,000 1,048,215 Jaya Holdings, Ltd. 316,000 371,437 Kim Eng Holdings, Ltd. 1,918,000 2,846,283 KS Energy Services, Ltd. 432,000 644,255 Macquarie MEAG Prime REIT (R) 4,558,000 4,018,219 Marco Polo Developments, Ltd. 190,000 304,290 MobileOne Asia, Ltd. 2,722,500 3,920,144 Neptune Orient Lines, Ltd. 3,587,000 10,698,810 Rotary Engineering, Ltd. 938,000 616,743 Singapore Maritime, Ltd. 260,000 320,893 Unisteel Technology, Ltd. 1,182,500 1,363,888 Wing Tai Holdings, Ltd. 6,105,000 8,162,724 South Korea (3.0%) Amorepacific Corp. 338 40,367 Binggrae Co., Ltd. 76,020 2,694,174 Cheil Communications, Inc. 20,843 4,796,379 Daeduck Electronics Co. 47,570 219,398 Daegu Bank 77,070 1,137,454 Halla Climate Control 3,320 35,460 Hanjin Shipping 9,550 435,355 Honam Petrochemical, Corp. 122,357 10,478,578 Hyundai Marine & Fire Insurance Co. 49,960 1,154,528 Hyundai Mipo Dockyard 1,642 384,233 Hyundai Steel Co. 138,010 11,082,073 Kwang Dong Pharmaceutical Co., Ltd. 324,360 1,283,394 LG Chemical, Ltd. 177,007 16,825,891 LG Home Shopping, Inc. 47,556 3,130,689 LG Telecom, Ltd. 129,212 1,124,128 LS Industrial Systems Co., Ltd. 74,440 3,975,337 NHN Corp. (NON) 1,250 258,642 Samsung Heavy Industries Co., Ltd. 75,290 3,132,514 Spain (2.7%) Acerinox SA 80,935 2,142,585 Cia de Distribucion Integral Logista SA 111,889 9,154,091 Dinamia (NON) 75,539 2,702,347 Duro Felguera SA 269,449 2,749,302 Fomento de Construcciones y Contratas SA 28,811 1,990,129 Gestevision Telecinco SA 508,475 7,908,820 Grupo Empresarial Ence SA 341,114 3,140,967 Indra Sistemas SA Class A 53,953 1,472,770 Obrascon Huarte Lain SA 176,173 7,193,011 Technicas Reunidas SA 91,506 7,650,153 Tubos Reunidos SA 976,635 6,349,663 Uralita SA 96,368 846,883 Viscofan SA 110,998 2,617,318 Sweden (2.5%) AddTech AB Class B 57,300 1,411,742 Axis Communications AB (S) 71,400 1,238,240 Boss Media AB (F)(NON) (S) 305,000 1,271,490 Intrum Justita AB 263,000 4,582,951 JM AB 393,700 6,876,899 KappAhl Holding AB (NON) 713,300 5,745,033 Munters AB 33,350 378,162 Peab AB 1,079,300 9,718,721 Seco Tools AB Class B 606,500 11,023,779 SKF AB Class B 147,886 2,774,296 Ssab Svenskt Stal AB Class A 32,100 1,113,375 Ssab Svenskt Stal AB Class B 149,400 4,671,163 Switzerland (5.6%) Actelion NV (NON) 335,120 18,310,548 Addax Petroleum Corp. 280,900 14,544,892 Baloise Holding AG Class R 141,851 16,140,774 Banque Cantonale Vaudoise (BCV) 24,157 8,702,824 Bell Holding AG 291 524,878 Bellevue Group AG 17,726 1,062,914 Charles Voegele Holding AG (NON) 35,877 3,214,921 Daetwyler Holding AG (NON) 1,200 86,866 Forbo Holding AG (NON) 13,998 6,849,256 Geberit International AG 58,702 9,957,319 George Fischer AG (NON) 14,312 7,414,833 Helvetia Patria Holding 23,132 9,199,092 Huber & Suhner AG 34,608 1,643,573 Logitech International SA (NON) 295,716 9,686,025 Motor Columbus, Ltd. (NON) 865 589,226 Schulthess Group 6,886 491,857 Swisslog Holding AG (NON) 315,149 365,855 Tecan Group AG 57,927 3,893,108 Vontobel Holding AG 28,782 1,118,364 Zehnder Group AG Class B 765 1,034,875 Taiwan (2.8%) Compal Electronics, Inc. 7,502,325 8,341,675 Faraday Technology Corp. 69,972 138,337 Greatek Electronics, Inc. 8,069,766 10,246,816 Hung Poo Real Estate Development Corp. 937,280 1,489,214 Micro-Star International Co., Ltd. 3,433,024 2,597,439 Novatek Microelectronics Corp., Ltd. 140,673 546,051 President Chain Store Corp. 1,342,000 5,076,812 Quanta Storage, Inc. 1,458,121 1,976,203 Sincere Navigation 2,948,200 5,954,784 U-Ming Marine Transport Corp. 6,769,000 21,866,371 United Kingdom (13.7%) 888 Holdings PLC 1,151,549 3,352,206 Alexon Group PLC 256,626 355,738 Amlin PLC 2,126,392 12,211,593 Antofagasta PLC 1,849,033 25,247,008 Ashmore Group PLC 329,430 1,704,317 Aveva Group PLC 341,259 10,076,106 Beazley Group PLC 7,532 20,397 Berkeley Group Holdings PLC (NON) 645,227 10,375,273 Bespak PLC 276,171 3,281,409 BlueBay Asset Management (S) 127,909 845,383 Brit Insurance Holdings PLC 471,839 2,025,275 British Energy Group PLC 229,000 3,328,607 British Polythene Industries 29,434 134,937 Chaucer Holdings PLC 3,099,013 5,477,251 Close Brothers Group PLC 716,273 8,156,004 Daily Mail and General Trust Class A 728,328 5,866,588 Dana Petroleum PLC (NON) 397,687 14,411,974 Davis Service Group PLC 946,749 9,196,125 De La Rue PLC 529,531 9,972,474 DS Smith PLC 976,682 2,596,561 DTZ Holdings PLC 165,574 643,477 Electronics Boutique PLC 414,866 2,322,958 Great Portland Estates PLC (R) 292,192 2,237,843 Greggs PLC 60,004 4,862,357 Hardy Underwriting Bermuda, Ltd. 50,870 261,415 Holidaybreak PLC 47,144 477,999 Investec PLC 171,586 1,190,970 Investec PLC 151,155 1,054,574 James Halstead PLC 3,610 38,818 JKX Oil & Gas PLC 359,167 3,431,822 John Wood Group PLC 1,013,973 8,955,549 Keller Group PLC 133,924 1,760,992 Latchways PLC 6,750 114,956 Liontrust Asset Management PLC 103,155 623,047 London Scottish Bank PLC 864,887 188,401 Lookers PLC 716,856 1,153,417 Man Group PLC 914,927 11,251,462 Micro Focus International PLC 50,000 228,972 Mitie Group 737,700 3,374,603 National Express Group PLC 562,839 10,181,780 Next PLC 309,370 7,088,307 RAB Capital PLC (S) 2,687,377 2,554,470 Rathbone Brothers 199,021 3,882,095 Regus Group PLC 3,268,956 6,651,535 Schroders PLC 307,737 6,398,822 Severfield-Rowen PLC 380,968 2,152,014 Shire PLC 883,530 15,064,525 Spectris PLC 299,705 4,593,735 Sportingbet PLC (NON) 2,663,676 2,044,015 St. Ives PLC 2,408,272 9,740,889 Travis Perkins PLC 308,578 5,102,493 Vedanta Resources PLC 168,692 8,364,882 Vitec Group PLC 745,259 7,379,182 Weir Group PLC (The) 483,922 8,643,963 William Hill PLC 1,289,522 9,678,297 United States (0.5%) Gerdau Ameristeel Corp. 578,300 10,372,886 SkillSoft PLC ADR (NON) 13,929 135,390 Total common stocks (cost $1,656,490,926) SHORT-TERM INVESTMENTS (5.9%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 94,834,222 $94,834,222 Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 2.25% and due date of June 2, 2008 to (d) $22,329,897 22,325,820 U.S. Treasury Bills, for effective yields ranging from 1.38% to 1.87%, September 18, 2008 (SEG) 5,230,000 5,208,149 Total short-term investments (cost $122,364,994) TOTAL INVESTMENTS Total investments (cost $1,778,855,920) (b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/08 (aggregate face value $526,258,872) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $169,278,206 $161,909,550 7/16/08 $7,368,656 British Pound 110,018,430 109,618,760 6/18/08 399,670 Canadian Dollar 2,251,209 2,209,848 7/16/08 41,361 Euro 124,523,235 122,482,218 6/18/08 2,041,017 Japanese Yen 1,287,487 1,302,781 8/20/08 (15,294) Norwegian Krone 70,176,983 69,899,959 6/18/08 277,024 Swedish Krona 11,318,793 11,363,022 6/18/08 (44,229) Swiss Franc 46,784,532 47,472,734 6/18/08 (688,202) Total FORWARD CURRENCY CONTRACTS TO SELL at 5/31/08 (aggregate face value $462,971,522) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) British Pound $23,286,850 $23,137,356 6/18/08 $(149,494) Canadian Dollar 140,572,816 138,205,281 7/16/08 (2,367,535) Euro 31,556,223 31,887,807 6/18/08 331,584 Hong Kong Dollar 36,445,692 36,490,908 8/20/08 45,216 Japanese Yen 147,154,233 147,341,707 8/20/08 187,474 Swedish Krona 51,756,720 50,769,180 6/18/08 (987,540) Swiss Franc 34,721,969 35,139,283 6/18/08 417,314 Total FUTURES CONTRACTS OUTSTANDING at 5/31/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Dow Jones Euro Stoxx 50 Index (Long) 140 $8,220,289 Jun-08 $212,862 New Financial Times Stock Exchange 100 Index (Long) 33 3,947,787 Jun-08 (24,948) Russell 2000 Index Mini (Long) 259 19,391,330 Jun-08 1,074,777 Total NOTES (a) Percentages indicated are based on net assets of $2,056,726,039 . (b) The aggregate identified cost on a tax basis is $1,779,123,499, resulting in gross unrealized appreciation and depreciation of $477,337,940 and $150,916,149, respectively, or net unrealized appreciation of $326,421,791. (NON) Non-income-producing security. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at May 31, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At May 31, 2008, the value of securities loaned amounted to $18,424,692. Certain of these securities were sold prior to period-end. The fund received cash collateral of $22,325,820 which is pooled with collateral of other Putnam funds into 3 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $2,028,405 for the period ended May 31, 2008. During the period ended May 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $679,335,213 and $618,227,861, respectively. (F) Is valued at fair value following procedures approved by the Trustees. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at May 31, 2008. At May 31, 2008, liquid assets totaling $38,416,443 have been designated as collateral for open forward contracts and futures contracts. ADR and SDR after the name of a foreign holding stands for American Depository Receipts and Swedish Depository Receipts, respectively, representing ownership of foreign securities on deposit with a custodian bank. The fund had the following industry concentration greater than 10% at May 31, 2008 (as a percentage of net assets): Metals 10.7% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Forward currency contracts outstanding at period end are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's
